Case 5:06-cv-00055-GW-PJW Document 2947 Filed 04/07/21 Page 1 of 5 Page ID
                               #:148599



 1   AARON FORD
     Attorney General
 2   SUSAN K. STEWART (State Bar No. 174985)
 3   Deputy Attorney General
     SStewart@ag.nv.gov
 4   Attorney General’s Office
 5   100 North Carson Street
     Carson City, Nevada 89701-4717
 6   Tel: (775) 684-4173
 7   Fax: (775) 684-1108

 8   Attorneys for State of Nevada
 9   (AND OTHER PLAINTIFFS/ATTORNEYS AS LISTED ON THE DOCKET)

10                       UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES, THE STATES OF         Case No. ED CV-06-00055-GW(PJWx)
     CALIFORNIA, DELAWARE,
13
     FLORIDA, ILLINOIS, INDIANA,          Hon. George H. Wu
14   NEVADA, NEW MEXICO, NEW
15   YORK, and TENNESSEE, THE             JOINT REPORT RE: SCHEDULE
     COMMONWEALTHS OF                     FOR PLAINTIFFS’ SAMPLE
16   MASSACHUSETTS AND VIRGINIA,          SUBMISSION FOR ATTORNEYS’
17   and THE DISTRICT OF COLUMBIA         FEES APPLICATION
     ex rel. JOHN HENDRIX,
18
19                   Plaintiffs,
                                          Date: April 12, 2021
20         v.                             Time: 11:00 a.m.
21   J-M MANUFACTURING COMPANY,           Location: Courtroom 9D
     INC., d/b/a JM Eagle, a Delaware
22   corporation, and FORMOSA
23   PLASTICS CORPORATION, U.S.A.,
     a Delaware corporation,
24
25                   Defendants.

26
27
28

                                    JOINT REPORT
Case 5:06-cv-00055-GW-PJW Document 2947 Filed 04/07/21 Page 2 of 5 Page ID
                               #:148600



 1         This Joint Report is submitted by Exemplar Plaintiffs and Defendant J-M
 2   Manufacturing Company, Inc. (“J-M”) by and through their respective counsel,
 3   reflecting the parties’ joint proposal for Plaintiffs’ submission of a sample attorneys’
 4   fee template for the Court’s consideration.
 5         1.     On April 16, 2021, Plaintiffs will submit to the Court and to J-M a
 6   sample attorneys’ fee application (“Application”) for the fourth quarter of 2012
 7   (October 1, 2012-December 31, 2012). The sample will consist of (a) a detailed
 8   summary of the tasks performed during that quarter, the timekeepers who performed
 9   them, and the total hours each timekeeper reported during that time period; and (b)
10   the detailed daily time records for that quarter from Phillips & Cohen, Day Pitney,
11   and McKool Smith Hennigan from which the summary was derived. Plaintiffs
12   reserve the right to redact the daily time records to the extent they would otherwise
13   reveal privileged information relevant to the ongoing litigation.
14         2.     On April 23, 2021, J-M will submit to the Court its comments on
15   Plaintiffs’ Application in terms of format and efficacy, but not the merits of the
16   individual time entries themselves. J-M reserves its right to challenge the individual
17   time entries before the Special Master and the Court at the appropriate time.
18         3.     The Court will hold a hearing during the week of April 26, 2021 to
19   address the parties’ submissions and the guidance to be provided to the Special
20   Master.
21         4.     Prior to April 16, the parties will enter into a written stipulation that will
22   (a) preserve all applicable privileges as to Plaintiffs’ Application; (b) acknowledge
23   that the production of any materials related to the Application will not constitute a
24   waiver of any such privilege or protection; and (c) limit the use of any such fee-
25   related information to the Application process.
26
27
28
                                                1
                                           JOINT REPORT
Case 5:06-cv-00055-GW-PJW Document 2947 Filed 04/07/21 Page 3 of 5 Page ID
                               #:148601



 1
 2   Local Rule 5-4.3.4(a)(2)(i) Compliance: Filer attests that all other signatories
     listed concur in the filing’s content and have authorized this filing.
 3
 4                                    Respectfully submitted,
 5
 6   DATED: April 7, 2021       By:       /s/ Susan K. Stewart

 7                              AARON FORD
 8                              Attorney General
                                SUSAN K. STEWART (State Bar No. 174985)
 9                              Deputy Attorney General
10                              SStewart@ag.nv.gov
                                Attorney General’s Office
11                              100 North Carson Street
12                              Carson City, Nevada 89701-4717
                                Telephone: (775) 684-4173
13                              Facsimile: (775) 684-1108
14
                                Attorneys for State of Nevada
15
16
     DATED: April 7, 2021       By:                    /s/ Elizabeth J. Sher
17
18                              ELIZABETH J. SHER (Admitted Pro Hac Vice)
                                esher@daypitney.com
19                              DAY PITNEY LLP
20                              1 Jefferson Road
                                Parsippany, New Jersey 07054
21                              Telephone: (973) 966-6300
22                              Facsimile: (973) 966-1015

23                              ERIN ASHWELL
24                              Chief Deputy Attorney General of Virginia
                                PETER BROADBENT
25                              Assistant Attorney General
26                              PBroadbent@oag.state.va.us
                                OFFICE OF THE ATTORNEY GENERAL
27                              COMMONWEALTH OF VIRGINIA
28
                                             2
                                        JOINT REPORT
Case 5:06-cv-00055-GW-PJW Document 2947 Filed 04/07/21 Page 4 of 5 Page ID
                               #:148602



 1                           202 North Ninth Street
                             Richmond, VA 23219
 2                           Telephone: (804) 786-6055
 3                           Facsimile: (804) 786-1991

 4                           ERIC R. HAVIAN (State Bar No. 102295)
 5                           ehavian@constantinecannon.com
                             HARRY P. LITMAN (State Bar No. 127202)
 6                           hlitman@verizon.net
 7                           CONSTANTINE CANNON LLP
                             150 California Street, Suite 1600
 8                           San Francisco, California 94111
 9                           Telephone: (415) 639-4001
                             Facsimile: (415) 639-4002
10
11                           KIRK DILLMAN (State Bar No. 110486)
                             kdillman@mckoolsmithhennigan.com
12                           McKOOL SMITH HENNIGAN P.C.
13                           One California Plaza
                             300 South Grand Avenue, Suite 2900
14                           Los Angeles, CA 90071
15                           Telephone: (213) 694-1200
                             Facsimile: (213) 694-1234
16
17                           Attorneys for Commonwealth of Virginia
18
19   DATED: April 7, 2021    By:           /s/ David Bernick
20
                             DAVID BERNICK (Admitted Pro Hac Vice)
21                           dbernick@paulweiss.com
                             PAUL, WEISS, RIFKIND, WHARTON
22                           & GARRISON LLP
                             1285 Avenue of the Americas
23                           New York, New York 10019-6064
                             Telephone: (212) 373-3000
24                           Facsimile: (212) 757-3990
25
     DATED: April 7, 2021    By:                   /s/ Paul S. Chan
26
27                           EKWAN E. RHOW (State Bar No. 174604)
                             erhow@birdmarella.com
28
                                       3
                                    JOINT REPORT
Case 5:06-cv-00055-GW-PJW Document 2947 Filed 04/07/21 Page 5 of 5 Page ID
                               #:148603



 1                           PAUL S. CHAN (State Bar No. 183406)
                             pchan@birdmarella.com
 2                           MARC E. MASTERS (State Bar No. 208375)
 3                           mmasters@birdmarella.com
                             BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4                           DROOKS, LINCENBERG & RHOW, P.C.
 5                           1875 Century Park East, 23rd Floor
                             Los Angeles, California 90067-2561
 6                           Telephone: (310) 201-2100
 7                           Facsimile: (310) 201-2110

 8                           Attorneys for Defendant J M Manufacturing Company,
 9                           Inc. dba JM Eagle
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
                                    JOINT REPORT
